Case: 09-3134    Document: 34     Page: 1   Filed: 09/16/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     DEAN T. HARA,
                       Petitioner,

                             v.

      OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent.
              ______________________

                        2009-3134
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH0831080099-I-2.
                 ______________________

                      ON MOTION
                  ______________________

   Before LOURIE, O’MALLEY, AND REYNA, Circuit Judges.
 O’MALLEY, Circuit Judge.
                        ORDER
     When Gerry E. Studds retired as a Congressman from
 the state of Massachusetts, he was married to petitioner
 Dean Hara under Massachusetts law. After the Con-
 gressman died in 2006, petitioner filed with the Office of
 Personnel Management (OPM) a request for spousal
Case: 09-3134       Document: 34    Page: 2     Filed: 09/16/2013



 2                                 DEAN HARA   v. OPM



 survivor annuity benefits based upon the Congressman’s
 federal service.
     In its initial and reconsideration decisions, OPM
 denied that request. On review, an administrative law
 judge of the Merit Systems Protection Board affirmed
 OPM’s ruling. The Board’s administrative judge held that
 while Congressman Studds clearly wished for petitioner
 to receive a spousal survivor annuity the petitioner was
 not recognized as the Congressman’s “spouse” under § 3 of
 the Defense of Marriage Act, and petitioner was thus
 barred from receiving such benefits.
     Petitioner sought review of that decision in this court.
 We held the case in abeyance pending the Supreme
 Court’s review of the constitutionality of § 3 of DOMA.
 On June 26, 2013, the Supreme Court issued its opinion
 in United States v. Windsor, 133 S. Ct. 2675, 2695 (2013),
 holding that § 3 of DOMA “is unconstitutional as a depri-
 vation of liberty of the person protected by the Fifth
 Amendment of the Constitution.”
     In light of the Supreme Court’s decision in Windsor,
 the parties agree that the Board’s decision should be
 vacated and the matter remanded for proceedings con-
 sistent with the Supreme Court’s decision.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion is granted. The decision of the Board
 is vacated and the matter remanded for further proceed-
 ings consistent with Windsor.
     (2) Each side shall bear its own costs.
Case: 09-3134     Document: 34   Page: 3   Filed: 09/16/2013



  DEAN HARA   v. OPM                                    3



                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk



 s19




 ISSUED AS MANDATE: September 16, 2013